Title: To George Washington from John Cosens Ogden, 11 November 1780
From: Ogden, John Cosens
To: Washington, George


                        
                            Newark 11th Novr 1780
                        
                        Being appointed to the command at this place think it my duty to communicate to your Excelency every
                            inteligence of importance that comes to my knowledge—I am well informed the Enemy intends to make a push into our salt
                            Meadows in order to take of all the salt hay they can come at, if such a thing should take place it
                            will greatly distress the inhabitants of this place & the adjasant country who are much dependant on the Salt Hay,
                            since they have spared so much Forrage to our Army.
                        If my information be true they mean to come next week on this excurtion, & if your Exelency thinks
                            proper to afford us any Assistance we Shall gladly axcept it. I am ready to think the Militia will turn out very generally
                            on Such an occation—if your Exelency should have any instructions to send shall gladly except and obey them.
                        I hereby send a N. York Paper of the 8th instant I expected to have Sent a mess of Fish by the bearer but was
                            disappointed by the fikes being robed two or three days past if possible shall send some tomorrow. I am Sir Your
                            Excelencys most & very Humble Servt
                        
                            John Ogden Capt.
                        
                    